Case: 15-30083      Document: 00513422068         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                    No. 15-30083                                March 14, 2016
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk

DWAYNE G. ALEXANDER, individually and doing business as Worldwide
Detective Agency, Incorporated,

                                                 Plaintiff-Appellant

v.

CANNON COCHRAN MANAGEMENT SERVICES, INCORPORATED;
MARK C. CARVER; LAWRENCE W. FERGUSON & ASSOCIATES;
LAWRENCE W. FERGUSON; NEW ORLEANS CITY; CARLOS O. AYESTAS,
JR.; TRAVELERS CASUALTY and SURETY COMPANY OF AMERICA;
ANGELLA H. MYERS; JERRY R. ARMATIS; BRYAN THOMAS; MYERS
LAW GROUP, L.L.P.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-1087


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Dwayne G. Alexander has applied for leave to proceed in forma pauperis
(IFP) for an appeal from the district court’s order and judgment dismissing his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30083     Document: 00513422068     Page: 2   Date Filed: 03/14/2016


                                  No. 15-30083

civil action and denying his motion to remand the case to the state court. The
district court determined that non-diverse defendants had been improperly
joined because Alexander’s tort claims against them were prescribed, that the
tort claims against the remaining defendants were prescribed, and that
Alexander’s breach of contract claims against the remaining defendants were
barred as res judicata.
      As Alexander has failed to address the district court’s reasoning, he has
not shown that the district court erred in determining that his appeal has not
been taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 199-200, 202 (5th
Cir. 1997). Because the appeal is frivolous, the request for leave to proceed
IFP is DENIED and the appeal is DISMISSED. See id. at 202 n.24.
      The appellees’ motions for sanctions are DENIED.
      Alexander is WARNED, however, that future frivolous, repetitive, or
otherwise abusive filings will result in the imposition of progressively severe
sanctions, which may include monetary penalties and restrictions on his ability
to file pleadings and other documents in this court and in any court subject to
this court’s jurisdiction. Alexander should review any pending appeals and
actions and move to dismiss any that are frivolous. His failure to do so will
result in the imposition of sanctions. This warning supplements and does not
displace the sanctions orders of the district court.




                                        2